UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-51378 TECHPRECISION CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 51-0539828 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3477 CorporateParkway, Center Valley, PA (Address of principal executive offices) (Zip Code) (484)693-1700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-Accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s common stock, par value $.0001 per share, issued and outstanding at February 8, 2013 was 19,558,176. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS 2 CONSOLIDATED STATEMENTS OF CASH FLOWS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 4. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION 28 ITEM 1A. RISK FACTORS 28 ITEM 6. EXHIBITS 28 SIGNATURES 29 EXHIBIT INDEX TECHPRECISION CORPORATION CONSOLIDATED BALANCE SHEETS December 31, 2012 (Unaudited) March 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $25,010 and $25,010 Costs incurred on uncompleted contracts, in excess of progress billings Inventories- raw materials Income taxes receivable Current deferred taxes Other current assets Total current assets Property, plant and equipment, net Noncurrent deferred taxes Other noncurrent assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses Accrued taxes payable Deferred revenues Current maturity of long-term debt Total current liabilities Long-term debt, including capital leases Commitments and contingent liabilities (see Note 16) Stockholders’ Equity: Preferred stock- par value $.0001 per share, 10,000,000 shares authorized, of which 9,890,980 are designated as Series A Convertible Preferred Stock, with 5,837,998 and 7,035,982 shares issued and outstanding at December 31, 2012 and March 31, 2012, (liquidation preference of $1,663,829 and $2,005,254 at December 31, 2012 and March 31, 2012) Common stock -par value $0.0001 per share, authorized, 90,000,000 shares issued and outstanding, 19,558,176 shares at December 31, 2012 and 17,992,177 at March 31, 2012 Additional paid in capital Accumulated other comprehensive loss (250,100 ) (223,584 ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the financial statements. 1 TECHPRECISION CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three months ended December 31, Nine months ended December 31, Net sales $ Cost of sales Gross profit Selling, general and administrative Loss from operations ) Other (expense) income ) ) Interest expense ) Interest income Total other expense, net ) Loss before income taxes ) Income tax expense(benefit) ) ) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), before tax: Change in unrealized gain (loss) on cash flow hedges ) ) Foreign currency translation adjustments ) ) Other comprehensive income (loss), before tax ) ) ) Net tax expense (benefit) of other comprehensive income (loss) items ) ) Other comprehensive income (loss), net of tax ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share (basic) $ ) $ ) $ ) $ ) Net loss per share (diluted) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding (basic) Weighted average number of shares outstanding (diluted) The accompanying notes are an integral part of the financial statements. 2 TECHPRECISION CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation expense Deferred income taxes Provision for contract losses Changes in operating assets and liabilities: Accounts receivable Costs incurred on uncompleted contracts, in excess of progress billings ) ) Inventories – raw materials ) Other current assets ) ) Taxes receivable ) Other noncurrent assets ) Accounts payable Accrued expenses ) ) Accrued taxes payable Deferred revenues ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercised stock options Tax expense from share-based compensation ) Repayments of long-term debt, including capital lease ) ) Borrowings of long-term debt Net cash (used in) provided by financing activities ) Effect of exchange rate on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION Cash paid during the year for: Interest expense $ $ Income taxes $ $ 3 SUPPLEMENTAL INFORMATION – NONCASH INVESTING AND FINANCING TRANSACTIONS: Nine months ended December 31, 2012 For the nine months ended December 31, 2012, the Company issued 1,565,999 shares of common stock in connection with the conversion of 1,197,984 shares of Series A Convertible Preferred Stock. The Company recorded a liability of $259,960 (net of tax of $169,335) to reflect the fair value of an interest rate swap contract in connection with a tax exempt bond financing transaction. For the nine months ended December 31, 2012, Ranor entered into a capital lease arrangement for $46,378 for new office equipment. Nine months ended December 31, 2011 For the nine months ended December 31, 2011, the Company issued 2,030,072 shares of common stock in connection with the conversion of 1,553,000 shares of Series A Convertible Preferred Stock. The Company placed $2,172,420 of equipment into service which was under construction at the beginning of the fiscal year ended March 31, 2011. Also, the Company recorded a liability of $243,844 (net of tax of $164,400) to reflect the fair value of an interest rate swap contract in connection with a tax-exempt bond financing transaction. The accompanying notes are an integral part of the financial statements. 4 TECHPRECISION CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS TechPrecision Corporation, or TechPrecision, is a Delaware corporation organized in February 2005 under the name Lounsberry Holdings II, Inc. The name was changed to TechPrecision Corporation on March 6, 2006. TechPrecision is the parent company of Ranor, Inc., or Ranor, a Delaware corporation. On November 4, 2010, TechPrecision announced it completed the formation of a wholly foreign owned enterprise, Wuxi Critical Mechanical Components Co., Ltd., or WCMC, to meet growing demand for local manufacturing of components in China. TechPrecision, WCMC and Ranor are collectively referred to as the “Company,” “we,” “us,” or “our.” The Company manufactures large scale metal fabricated and machined precision components and equipment. These products are used in a variety of markets including the Alternative Energy,Medical, Nuclear, Commercial, and Defense and Aerospace industries. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Basis ofConsolidation and Classification The accompanying consolidated financial statements include the accounts of TechPrecision, WCMC and Ranor. Intercompany transactions and balances have been eliminated in consolidation. The accompanying consolidated balance sheet as of December 31, 2012, the consolidated statements of operations and comprehensive loss for the three and nine-month periods ended December 31, 2012 and 2011, and the consolidated statements of cash flows for the nine months ended December 31, 2012 and 2011 are unaudited, but in the opinion of management, include all adjustments that are necessary for a fair presentation ofthe Company’s financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP. All adjustments are of a normal, recurring nature, except as otherwise disclosed. The consolidated balance sheet as of March 31, 2012 was derived from audited financial statements. In order to conform to the current year presentation, the provision for contract losses and accrued expenses on the consolidated statement of cash flows have been adjusted to conform to the current year presentation. The Notes to Consolidated Financial Statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission, or SEC, for Quarterly Reports on Form10-Q. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. These notes should be read in conjunction with the notes to consolidated financial statements of the Company in Item8 of the Company’s Annual Report on Form10-K for the year ended March 31, 2012, or 2012 Form 10-K. Use of Estimates in the Preparation of Financial Statements In preparing the consolidated financial statements in conformity with U.S. GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and revenues and expenses during the reported period. We continually evaluate our estimates, including those related to accounts receivable, contract accounting, inventories, recovery of long-lived assets, income taxes and the valuation of equity transactions. We base our estimates on historical and current experiences and on various other assumptions that we believe to be reasonable under the circumstances. Actual results could differ from those estimates. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Fair Value Measurements We account for fair value of financial instruments under the Financial Accounting Standard Board’s (FASB) Accounting Standards Codification (ASC) authoritative guidance which defines fair value and establishes a framework to measure fair value and the related disclosures about fair value measurements. The fair value of a financial instrument is the amount that could be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Financial assets are marked to bid prices and financial liabilities are marked to offer prices. Fair value measurements do not include transaction costs. The FASB establishes a fair value hierarchy used to prioritize the quality and reliability of the information used to determine fair values. Categorization within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The fair value hierarchy is defined into the following three categories: Level 1:Inputs based upon quoted market prices for identical assets orliabilities in active markets at the measurement date; Level 2:Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data; and Level 3: Inputs that are management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date.The inputs are unobservable in the market and significant to the instruments’ valuation. 5 In addition, we will measure fair value in an inactive or dislocated market based on facts and circumstances and significant management judgment. We will use inputs based on management estimates or assumptions, or make adjustments to observable inputs to determine fair value when markets are not active and relevant observable inputs are not available. The carrying amount of cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses as presented in the consolidated balance sheet, approximates fair value due to the short-term nature of these instruments. Cash and cash equivalents Holdings of highly liquid investments with maturities of three months or less, when purchased, are considered to be cash equivalents.U.S. based deposits are maintained in a large regional bank. The Company’s China subsidiary also maintains a bank account in a large national bank in China subject to People’s Republic of China, or PRC, banking regulations.Cash on deposit with a large national China-based bank was $396,171 and $692,524 at December 31, 2012 and March 31, 2012, respectively. Foreign currency translation The majority of the Company’s business is transacted in U.S. dollars; however, the functional currency of the Company’s China subsidiary is the local currency, the Chinese Yuan Renminbi. In accordance with ASC No. 830, Foreign Currency Matters, foreign currency translation adjustments of subsidiaries operating outside the U.S. are included in stockholders’ equity as a component of accumulated other comprehensive loss, a separate component of equity. Foreign currency transaction gains and losses are recognized in the determination of net income (loss) as incurred. Accounts receivable and allowance for doubtful accounts Accounts receivable are stated at the amount the Company expects to collect. The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. Management considers the following factors when determining the collectability of specific customer accounts: customer credit-worthiness, past transaction history with the customer, current economic industry trends, and changes in customer payment terms. Based on management’s assessment, the Company provides for estimated uncollectible amounts through a charge to earnings and a credit to a valuation allowance. Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable. Current earnings are also charged with an allowance for sales returns based on historical experience. Historically, the level of uncollectible accounts has not been significant. There was bad debt expense of $0for the nine months endedDecember 31, 2012 and 2011, respectively. Inventories Inventories - raw materials is stated at the lower of cost or market determined by the first-in, first-out (FIFO) method. Property, plant and equipment Property, plant and equipment are recorded at cost less accumulated depreciation and amortization. Depreciation and amortization are accounted for on the straight-line method based on estimated useful lives. The amortization of leasehold improvements is based on the shorter of the lease term or the useful life of the improvement. Amortization of assets recorded under capital leases is included under depreciation expense. Betterments and large renewals, which extend the life of the asset, are capitalized whereas maintenance and repairs and small renewals are expensed as incurred. The estimated useful lives are: machinery and equipment, 5-15 years; buildings,30 years; and leasehold improvements, 2-5 years. Interest is capitalized for assets that are constructed or otherwise produced for the Company’s own use, including assets constructed or produced for the Company by others for which deposits or progress payments have been made. Interest is capitalized to the date the assets are available and ready for use. When an asset is constructed in stages, interest is capitalized for each stage until it is available and ready for use. The Company uses the interest rate incurred on funds borrowed specifically for the project. The capitalized interest is recorded as part of the asset to which it relates and is amortized over the asset’s estimated useful life. In accordance with ASC No. 360, Property, Plant & Equipment, the Company's property, plant and equipment is tested for impairment when triggering events occur, and if impaired, written-down to fair value based on either discounted cash flows or appraised values. The carrying amount of an asset or asset group is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset or asset group. There were no impairments recorded for the nine months ended December 31,2012 and 2011. 6 Operating Leases Operating leases are charged to operations on a straight-line basis over the term of the lease. The Company leases its office facilities for various terms under long-term, non-cancelable lease agreements. The leases expire at various dates through 2016 and provide for renewal options ranging from three months to five years. In the normal course of business, it is expected that these leases will be renewed or replaced by leases on other properties. Derivative Financial Instruments The Company is exposed to various risks such as fluctuating interest rates, foreign exchange rates and increasing commodity prices. To manage these market risks, we may periodically enter into derivative financial instruments such as interest rate swaps, options and foreign exchange contracts for periods consistent with and for notional amounts equal to or less than the related underlying exposures. We do not purchase or hold any derivative financial instruments for speculation or trading purposes. All derivative instruments are recognized in the financial statements and measured at fair value regardless of the purpose or intent of holding them. At December 31, 2012 and March 31, 2012, the Company had two interest rate swap transactions designated as cash flow hedges, each with an effective date of January 3, 2011. For our cash flow hedges, the effective portion of the derivative’s gain or loss is initially reported in stockholders’ equity as a component of accumulated other comprehensive loss and is subsequently reclassified into earnings in the same period or periods during which the hedged forecasted transaction affects earnings. The ineffective portion of the gain or loss of a cash flow hedge is reported in earnings immediately. The Company formally documents the hedging relationship and its risk management objective and strategy for undertaking the hedge, the hedging instrument, the hedged transaction, the nature of the risk being hedged, how the hedging instrument’s effectiveness in offsetting the hedged risk will be assessed prospectively and retrospectively, and a description of the method used to measure ineffectiveness. The Company also formally assesses, both at the inception of the hedging relationship and on an ongoing basis, whether the derivatives that are used in hedging relationships are highly effective in offsetting changes in cash flows of hedged transactions. The Company will discontinue hedge accounting prospectively when it determines that the derivative is no longer effective in offsetting cash flows attributable to the hedged risk, the derivative expires, is sold, terminated, exercised, or management determines to remove the designation of a cash flow hedge. See Note 8 for additional disclosure related to interest rate swaps. Convertible Preferred Stock and Warrants The Company measures the fair value of the Series A Convertible Preferred Stock by the amount of cash that was received for their issuance. The Company has determined that the convertible preferred shares and warrants issued are equity instruments. The holders of the Series A Convertible Preferred Stock have no right higher than the common stockholders other than the liquidation preference in the event of liquidation of the Company. The Company’s warrants were excluded from derivative accounting because they are indexed to the Company’s unregistered common stock and are classified in stockholders’ equity. Selling, General, and AdministrativeExpense Selling, general and administrative expenses include items such as executive compensation, business travel and advertising costs. Selling, general and administrative expenses amounted to $6.2 million and $5.6 million for the nine months ended December 31, 2012 and 2011, respectively. Advertising costs are expensed as incurred. Other general and administrative expenses include items for the Company’s administrative functions and for items such as office rent, supplies, insurance, legal, accounting, tax, telephone and other outside services. Stock Based Compensation Stock based compensation represents the cost related to stock based awards granted to the Board of Directors and employees. The Company measures stock based compensation cost at the grant date based on the estimated fair value of the award and recognizes the cost as expense on a straight-line basis (net of estimated forfeitures) over the requisite service period. The Company estimates the fair value of stock options using a Black-Scholes valuation model. Excess tax benefits of awards that are recognized in equity related to stock option exercises are reflected as financing cash inflows. Stock based compensation cost that has been included in loss from operations amounted to $448,608 and $372,385 for the nine months ended December 31, 2012 and 2011, respectively. See Note 13 for additional disclosures related to stock based compensation. 7 Net Loss per Share of Common Stock Basic net loss per common share is computed by dividing net income or loss by the weighted-average number of shares outstanding during the period. Diluted net loss per common share is calculated using net loss divided by diluted weighted-average shares. Diluted weighted-average shares include weighted-average shares outstanding plus the dilutive effect of convertible preferred stock, stock options and warrants calculated using the treasury stock method. See Note 13 for additional disclosures related to stock based compensation. Revenue Recognition We account for revenues and earnings using the percentage-of-completion method of accounting. Under this method, we recognize contract revenue and gross profit as the work progresses, either as the products are produced and delivered, or as services are rendered. We determine progress toward completion on production contracts based on either input measures, such as labor hours incurred, or output measures, such as units delivered. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, and estimated profitability are recognized in the period in which the revisions are determined. Costs incurred on uncompleted contracts consist of labor, overhead, and materials. We combine contracts for accounting purposes when they are negotiated as a package with an overall profit margin objective. These essentially represent an agreement to do a single project for a single customer, involve interrelated construction activities with substantial common costs, and are performed concurrently or sequentially. When a group of contracts is combined, revenue and profit are earned during the performance of the combined contracts. Costs allocable to undelivered units are reported in the consolidated balance sheet as costs incurred on uncompleted contracts. Amounts in excess of agreed upon contract price for customer directed changes, construction changes, customer delays or other causes of additional contract costs are recognized in contract value if it is probable that a claim for such amounts will result in additional revenue and the amounts can be reliably estimated. Revenues from such claims are recorded only to the extent that contract costs relating to the claim have been incurred. Revisions in cost and profit estimates are reflected in the period in which the facts requiring the revision become known and are estimable. When we can only estimate a range of revenues and costs, we use the most likely estimate within the range. If we cannot determine which estimate in the range is most likely, the amounts within the ranges that would result in the lowest profit margin (the lowest contract revenue estimate and the highest contract cost estimate) is used. In some situations, it may be impractical for us to estimate either specific amounts or ranges of contract revenues and costs. However, if we can at least determine that we will not incur a loss, a zero profit model is adopted. The zero profit model results in the recognition of an equal amount of revenues and costs. This method is only used if more precise estimates cannot be made and its use is discontinued when such estimates are obtainable. When we obtain more precise estimates, the change is treated as a change in an accounting estimate. Income Taxes In accordance with ASC No. 740, Income Taxes, income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences and carryforwards are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Valuation allowances are recorded to reduce deferred tax assets when it is more likely than not that a tax benefit will not be realized. The Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. Recent Accounting Pronouncements In December 2011, the FASB issued ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of financial statements to understand the effect of those arrangements on its financial position, and to allow investors to better compare financial statements prepared under U.S. GAAP with financial statements prepared under International Financial Reporting Standards, or IFRS. The new standards are effective for annual periods beginning January 1, 2013, and interim periods within those annual periods. Retrospective application is required. The Company will implement the provisions of ASU 2011-11 as of April 1, 2013 and do not anticipate that it will have a material impact on reported financial position and results of operations. 8 NOTE 3 - PROPERTY, PLANT AND EQUIPMENT December 31, March 31, Land $ $ Building and improvements Machinery equipment, furniture and fixtures Equipment under capital leases Total property, plant and equipment Less: accumulated depreciation ) ) Total property, plant and equipment, net $ $ Depreciation expense for the three and nine months ended December 31, 2012 and 2011 was $194,925 and $583,574, and, $132,119 and $357,341, respectively. NOTE 4 - COSTS INCURRED ON UNCOMPLETED CONTRACTS December 31, March 31, Cost incurred on uncompleted contracts, beginning balance $ $ Plus: Total cost incurred on contracts during the period Less: cost of sales, during the period ) ) Cost incurred on uncompleted contracts, ending balance $ $ Billings on uncompleted contracts, beginning balance $ $ Plus: Total billings incurred on contracts, during the period Less: Contracts recognized as revenue, during the period ) ) Billings on uncompleted contracts, ending balance $ $ Cost incurred on uncompleted contracts, ending balance $ $ Billing on uncompleted contracts, ending balance ) ) Cost incurred on uncompleted contracts, in excess of progress billings $ $ Contract costs consist primarily of labor and materials and related overhead, to the extent that such costs are recoverable. Revenues associated with these contracts are recorded only when the amount of recovery can be estimated reliably and realization is probable. As of December 31, 2012 and March 31, 2012, the Company had deferred revenues totaling $921,992 and $799,413, respectively. Deferred revenues represent customer prepayments on their contracts and completed contracts on which all revenue recognition criteria were not met.The Company records provisions for losses within costs of sales in its consolidated statement of operations and comprehensiveloss. The Company also receives advance billings and deposits representing down payments for acquisition of materials and progress payments on contracts. The agreements with our customers allow the Company to offset the progress payments against the costs incurred. NOTE 5 – OTHER CURRENT ASSETS December 31, March 31, Payments advanced to suppliers $ $ Prepaid taxes, maintenance renewals Prepaid insurance Collateral deposits (see Note 8) Other Total $ $ 9 NOTE 6 – OTHER NONCURRENT ASSETS December 31, March 31, Collateral deposit (see Note 8) $ $ Deferred loan costs, net of amortization Total $ $ NOTE 7 - ACCRUED EXPENSES December 31, March 31, Accrued compensation $ $ Interest rate swaps market value Provision for contract losses Other Total $ $ NOTE 8 – LONG-TERM DEBT The following debt obligations were outstanding as of: December 31, March 31, Sovereign Bank Secured Term Note due March, 2013 $ $ Sovereign Bank Capital Expenditure Note due November 2014 Sovereign Bank Staged Advance Note due March 2016 MDFA Series A Bonds due January 2021 MDFA Series B Bonds due January 2018 Obligation under capital lease Total long-term debt Principal payments due within one year ) ) Principal payments due after one year $ $ On February 24, 2006, the Company entered into a loan and security agreement, or the Loan Agreement, with Sovereign Bank, or the Bank, which has since been amended as further described below. Pursuant to the Loan Agreement, as amended, the Bank provided the Company with a secured term loan of $4.0 million, or the Term Note, and a revolving line of credit of up to $2.0 million, or Revolving Note. On January 29, 2007, the Loan Agreement was amended, adding a capital expenditure line of credit facility of $3.0 million, or Capital Expenditure Note. On March 29, 2010, the Bank agreed to extend to the Company a loan facility, or Staged Advance Note, in the amount of up to $1.9 million for the purpose of acquiring a gantry mill machine. On December 30, 2010, the Company completed a $6.2 million tax exempt bond financing with the Massachusetts Development Finance Authority, or the MDFA, pursuant to which the MDFA sold to the Bank MDFA Revenue Bonds, Ranor Issue, Series 2010A in the original aggregate principal amount of $4.25 million, or Series A Bonds, and MDFA Revenue Bonds, Ranor Issue, Series 2010B in the original aggregate principal amount of $1.95 million, or Series B Bonds together with the Series A Bonds, the Bonds. The proceeds of such sales were loanedto the Company under the terms of a Mortgage Loan and Security Agreement, dated as of December 1, 2010, by and among the Company, MDFA and the Bank (as Bond owner and Disbursing Agent), or the MLSA. In connection with the December 30, 2010 bond financing, the Company executed an Eighth Amendment to the Loan Agreement, or Eighth Amendment. The Eighth Amendment incorporated borrowing of the Bond proceeds into the borrowings covered by the Loan Agreement. The MLSA provides for customary events of default, including any event of default under the Loan Agreement described above. Subject to lapse of any applicable cure period, a default under the MLSA would cause the acceleration of all outstanding obligations of the Company under the MLSA. Under the MLSA and the Eighth Amendment, the Company was required, as of the end of each fiscal quarter, to meet certain financial covenants applicable while the Bonds remain outstanding, including, among other things, that the ratio of earnings available to cover fixed charges will be greater than or equal to 120%; the interest coverage ratio will equal or exceed 2:1; and that the Company’s leverage ratio will be less than or equal to 3:1. On August 8, 2011, an appraisal was completed on the Westminster, Massachusetts property assigning a value of $4.8 million to such property. The Series A Bonds require that the loan-to-value ratio not exceed 75%, indicating a maximum loan amount of $3.6 million. 10 The bond balance exceeded such maximum loan amount at December 31, 2011 by approximately $490,000. On October 28, 2011, the Company and the Bank agreed to resolve the collateral shortfall by establishing a separate interest bearing restricted cash account in the amount of $490,000 which is pledged as additional collateral to the debt and restricted from use for any other purpose. The required restricted balance is being amortized down at the current monthly debt principal amount of $17,708. At December 31, 2012, the restricted cash is classified as a collateral deposit in other current and noncurrent assets of $212,500 and $30,213, respectively. At December 31, 2011, we were in compliance with our leverage ratio bank covenant. However, we did not meet the ratio of earnings available to cover fixed charges or the interest coverage ratio covenants. In February 2012, the Company executed a Tenth Amendment and obtained a waiver of the breach of such covenants from the Bank, which waiver covered the breach that otherwise would have occurred in connection with the covenant testing for the third quarter ended December 31, 2011 and waived the ratio of earnings available to cover fixed charges covenant at March 31, 2012. This waiver did not apply to any future covenant testing dates. On July 6, 2012, the Company executed an Eleventh Amendment and obtained a waiver for failure to comply with the fixed charge coverage ratio and the interest coverage ratio covenants at March 31, 2012. The Eleventh Amendment also waived the covenant testing requirements related to the ratio of earnings available to cover fixed charges and the interest coverage ratio for the fiscal quarters endedJune 30, 2012 and September 30, 2012.The leverage ratio covenant remained in effect, and must not be greater than 2:1. The Company was in compliance with the leverage ratio covenant at September 30, 2012, as the actual leverage ratio was 1:1.Although there was no testing of the covenant to comply with the ratio of earnings available to cover fixed charges and the interest coverage covenants for the fiscal quarters ended June 30 and September 30, 2012, the Bank required that the Company have earnings before interest and taxes (EBIT) greater than $1for the fiscal quarter ended September 30, 2012. The Company reported EBIT of $14,286 for the fiscal quarter ended September 30, 2012 and, therefore, was in compliance with this covenant. The $1 EBIT covenant at September 30, 2012 is not applicable to any future periods as testing of all covenants resumes on December 31, 2012 according to the terms of the Eleventh Amendment. Under the Eleventh Amendment the covenants were revised such that the Company was not topermit earnings available for fixed charges to be less than 125%, the interest coverage ratio to be less than 2:1, and the leverage ratio to be greater than 2:1 at any time, tested quarterly. Also, in connection with the Eleventh Amendment, the Company paid the Bank a fee of $10,000 and made a collateral deposit of $840,000 to cover estimated principal and interest on its obligation. The collateral deposit was included in other current assets at December 31, 2012 and March 31, 2012. This collateral was to be releasedto the Company upon successful compliance with all debt covenant tests. The earliest date this could have occurred was December 31, 2012, the first date the Company would have been again subject to testing ofall of the financial covenants. The Eleventh Amendment also revised covenant testing to provide that the ratio of earnings available to cover fixed charges and the interest coverage ratio covenant testing was to resume at December 31, 2012 on a trailing six month basis, and continue at March 31, 2013 on a trailing nine month basis and quarterly thereafter on a trailing twelve month basis beginning on June 30, 2013. On February 14, 2013, the Company executed a Twelfth Amendment and obtained a waiver for failure to comply with the fixed charge coverage ratio and the interest coverage ratio covenants at December 31, 2012. The actual fixed charge ratio at December 31, 2012 was negative 41% and the actual interest coverage ratio was negative 256% as the Company reported an operating loss for the three months ended December 31, 2012. The leverage ratio covenant remained in effect (and must not be greater than 2:1). The Company was in compliance with the leverage ratio covenant at December 31, 2012, as the actual leverage ratio was 1:1. The Twelfth Amendment revised the covenant to provide that the ratio of earnings available to cover fixed charges and the interest ratio coverage covenant testing will resume at March 31, 2013 on a trailing three month basis, and continue at June 30, 2013 on a trailing six month basis, at September 30, 2013 on a trailing nine month basis, and quarterly thereafter on a trailing twelve month basis beginningat December 31, 2013. Also, in connection with the Twelfth Amendment, the Company paid the Bank a fee of $7,500 and is required to continue to maintain a collateral deposit of $840,000 to cover estimated principal and interest on its obligation. The $840,000 collateral will be releasedto the Company upon successful compliance with all debt covenant tests for the period ended June 30, 2013. The earliest this could occur is March 31, 2013, the first date the Company will again be subject to testing of all financial covenants. Without the execution of the Twelfth Amendment for the applicable periods and the Company's determination that it expects to be in compliance for each of the next four quarterly periods, the Company would have been required to reclassify all of its long-term debt as a current liability. In addition, if the lender had demanded repayment and caused the debt to be considered a short-term obligation, the Company may have been unable to pay the obligation because the Company does not have existing facilities or sufficient cash on hand to satisfy these obligations. In the event of default (which default may occur in connection with a non-waived breach), the Bank may choose to accelerate payment of any long-term debt outstanding and, under certain circumstances, the Bank may be entitled to cancel the facilities. If the Company were unable to obtain a waiver for a breach of covenant and the Bank accelerated the payment of any outstanding amounts, such acceleration may cause the Company’s cash position to deteriorate or, if cash on hand were insufficient to satisfy any payment due, may require the Company to seek alternate financing to satisfy any accelerated payment obligation. The Company believes it will achieve compliance with all of the revised covenants quarterly through at least December 31, 2013. Obligations under the Term Note, Revolving Note, Capital Expenditure Note and Staged Advance Note are guaranteed by the Company. Collateral securing such notes comprises all personal property of the Company, including cash, accounts receivable, inventories, equipment, financial and intangible assets. 11 Term Note: The Term Note issued on February 24, 2006 has a term of 7 years with an initial fixed interest rate of 9%. The interest rate on the Term Note converted from a fixed rate of 9% to a variable rate on February 28, 2011. From February 28, 2011 until maturity the Term Note will bear interest at the Prime Rate plus 1.5%, payable on a quarterly basis. Principal is payable in quarterly installments of $142,857, plus interest, with a final payment due on March 1, 2013. MDFA Series A and B Bonds: On December 30, 2010, the Company and Ranor completed a $6.2 million tax exempt bond financing with the MDFA pursuant to which the MDFA sold to the Bank MDFA Revenue Bonds, Ranor Issue, Series 2010A in the original aggregate principal amount of $4.25 million (Series A Bonds) and MDFA Revenue Bonds, Ranor Issue, Series 2010B in the original aggregate principal amount of $1.95 million (Series B Bonds) and loaned the proceeds of such sale to Ranor under the terms of the MLSA, dated as of December 1, 2010, by and among the Company, Ranor, MDFA and the Bank. The proceeds from the sale of the Series A Bonds were used to finance the Ranor facility acquisition and 19,500 sq. ft. expansion of Ranor’s manufacturing facility located in Westminster, Massachusetts, and the proceeds from the sale of the Series B Bonds were used to finance acquisitions of qualifying manufacturing equipment installed at the Westminster facility. Under the MLSA and related documents, the Westminster facility secures, and the Company further guarantees, Ranor’s obligations to the Bank and subsequent holders of the Bonds. The initial rate of interest on the Bonds was 1.96% for a period from the bond date to and including January 31, 2011, and the interest rate thereafter is 65% times the sum of 275 basis points plus one-month LIBOR. The Company is required to make monthly payments of $17,708 and $23,214 with respect to the Loans beginning on February 1, 2011 until the maturity date or earlier redemption of each Bond. The Series A Bonds and the Series B Bonds will mature on January 1, 2021 and January 1, 2018, respectively. The Bonds are redeemable pursuant to the MLSA prior to maturity, in whole or in part, on any payment date in accordance with the terms of the MLSA. In connection with the Bond financing, the Company and the Bank entered into the International Swap and Derivatives Association, Inc. 2002 Master Agreement, dated December 30, 2010, or ISDA Master Agreement, pursuant to which the variable interest rates applicable to the Bonds were swapped for fixed interest rates of 4.14% on the Series A Bonds and 3.63% on the Series B Bonds. Under the ISDA Master Agreement, the Company and the Bank entered into two swap transactions, each with an effective date of January 3, 2011. The notional amount of outstanding fair value interest rate swaps totaled $5.3 and $5.6 million at December 31, 2012 and March 31, 2012, respectively. These derivative instruments, which are designated as cash flow hedges, are carried on the Company’s consolidated balance sheet at fair value with the effective portion of the gain or loss on the derivative reported in stockholders’ equity as a component of accumulated other comprehensive loss and subsequently reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. The swaps will terminate on January 4, 2021 and January 2, 2018, respectively. The fair value of the interest rate swaps contracts were measured using market based level 2 inputs. The method employed to calculate the values conforms to the industry convention for calculation of such values. The swap’s market value can be calculated any time by comparing the fixed rate set at the inception of the transaction and the “swap replacement rate,” which represents the market rate for an offsetting interest rate swap with the same Notional Amounts and final maturity date. The market value is then determined by calculating the present value interest differential between the contractual swap and the replacement swap. The termination value is the sum of the present value interest differential as described above plus the accrued interest due at termination. Revolving Note: The Company and the Bank agreed to extend the maturity date of the revolving credit facility to July 29, 2012 under the Ninth Amendment to the Loan Agreement. The maturity date of the revolving credit facility was extended to January 31, 2013 under the Eleventh Amendment, and was extended further to July 31, 2013 under the Twelfth Amendment. The Revolving Note bears interest at a variable rate determined as the Prime Rate, plus 1.5% annually on any outstanding balance.The borrowing limit on the Revolving Note is limited to the sum of 70% of the Company’s eligible accounts receivable plus 40% of eligible inventory up to a maximum borrowing limit of $2.0 million.There were no borrowings outstanding under this facility as of December 31, 2012 and 2011.As of December 31, 2012, $2.0 million was available for us to borrow. The Company pays an unused credit line fee of 0.25% on the average unused credit line amount in the previous month. Capital Expenditure Note: The initial borrowing limit under the Capital Expenditure Note was $0.5 million and has been amended several times resulting in a borrowing limit of $3.0 million. On November 30, 2009, the Company elected not to renew this facility when it terminated. Borrowings outstanding under this facility were converted to a note when the facility terminated. The current rate of interest is LIBOR plus 3%. Principal and interest payments are due monthly based on a five year amortization schedule. The Capital Expenditure Note matures on November 30, 2014. 12 Staged Advance Note: The Bank made certain loans to the Company limited to a cap of $1.9 million for the purpose of acquiring a gantry mill machine. The machine serves as collateral for the loan. The total aggregate amount of advances under this agreement could not exceed 80% of the actual purchase price of the gantry mill machine. All advances provided for a payment of interest only monthly through February 28, 2011, and thereafter, no further borrowings were permitted under this facility. The current interest rate is LIBOR plus 4%. Beginning on April 1, 2011, the Company was obligated to pay principal and interest sufficient to amortize the outstanding balance on a five year schedule. The Staged Advance Note matures on March 1, 2016. Capital Lease: The Company entered into a new capital lease in April 2012 in the amount of $46,378for certain office equipment. The lease term is for 63 months, bears interest at 6.0% and requires monthly payments of principal and interest of $860. NOTE 9 - INCOME TAXES For the nine months ended December 31, 2012 and 2011, the Company recorded an income tax benefit of $235,375 and income tax expense of $142,871, respectively. At the end of each interim period, the Company makes an estimate of its annual U.S. and PRC expected effective tax rates and applies these rates to its respective year-to-date taxable income or loss. In assessing the recoverability of deferred tax assets, the Company considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The Company has determined that it is more likely than not that certain future tax benefits may not be realized.Accordingly, a valuation allowance has been recorded against deferred tax assets that are unlikely to be realized.Realization of the remaining deferred tax assets will depend on the generation of sufficient taxable income in the appropriate jurisdiction, the reversal of deferred tax liabilities, tax planning strategies and other factors prior to the expiration date of the carry-forwards.A change in the estimates used to make this determination could require a reduction in deferred tax assets if they are no longer considered realizable. As of March 31, 2012, the Company’s federal net operating loss carryforward was approximately $1.25 million. If not utilized, the federal net operating loss carryforward will begin to expire in 2025. Under Section 382 of the Internal Revenue Code, we are substantially limited with regard to the amount of certain net operating loss carry forward that we may use in any given year in the future due to prior changes in our ownership. The Internal Revenue Code provides for a limitation on the annual use of net operating loss carryforwards following certain ownership changes that could limit the Company’s ability to utilize these carryforwards on a yearly basis. The Company experienced an ownership change in connection with the acquisition of Ranor. Accordingly, the Company’s ability to utilize the aforementioned carryforwards is limited. Additionally, U.S. tax laws limit the time during which these carryforwards may be applied against future taxes. Therefore, the Company may not be able to take full advantage of these carryforwards for Federal or state income tax purposes. The Company files income tax returns in the U.S.federal jurisdiction, and various state jurisdictions. The Company’s foreign subsidiary files separate income tax returns in the foreign jurisdiction in which it is located.Tax years 2008 and forward remain open for examination.The Company recognizes interest and penaltiesaccrued related to income tax liabilities in selling, general and administrative expense in its Consolidated Statements of Operations and Comprehensive Loss. NOTE 10- RELATED PARTY TRANSACTIONS On November 15, 2010, WCMC leased approximately 1,000 sq. ft. of office space from an affiliate of Cleantech Solutions International, or CSI, to serve as its primary corporate offices in Wuxi, China. The lease had an initial two-year term and rent under the lease with the CSI affiliate was approximately $17,000 on an annual basis. This lease has been renewed on a monthly basis going forward. In addition to leasing property from an affiliate of CSI, the Company subcontracts fabrication and machining services from CSI through their manufacturing facility in Wuxi, China and such subcontracted services are overseen by Company personnel co-located at CSI in Wuxi, China. We view CSI as a related party because a holder of an approximate 18% fully diluted equity interest in CSI, alsoholds an approximate 36% fully diluted equity interest in the Company. WCMC is also subcontracting manufacturing services from other Chinese manufacturing companies on comparable terms as those it has with CSI. For the nine months ended December 31, 2012 and 2011, the Company paid approximately $1.1 million and $1.5 million to CSI for manufacturing services, respectively. 13 NOTE 11 - PROFIT SHARING PLAN Ranor has a 401(k) profit sharing plan that covers substantially all Ranor employees who have completed 90 days of service. Ranor retains the option to match employee contributions. The Company’s contributions were $15,503 and $15,213 for the nine months ended December 31, 2012 and 2011, respectively. NOTE 12 - CAPITAL STOCK Preferred Stock The Company has 10,000,000 authorized shares of preferred stock and the Board of Directors of TechPrecision, or Board of Directors, has broad power to create one or more series of preferred stock and to designate the rights, preferences, privileges and limitation of the holders of such series. The Board of Directors has created one series of preferred stock - the Series A Convertible Preferred Stock. Each share of Series A Convertible Preferred Stock was initially convertible into one share of common stock. As a result of the failure of the Company to meet the levels of earnings before interest, taxes, depreciation and amortization for the years ended March 31, 2006 and 2007, the conversion rate changed, and, at December 31, 2009, each share of Series A Convertible Preferred Stock was convertible into 1.3072 shares of common stock, with an effective conversion price of $0.218.Based on the current conversion ratio, there were 7,631,431 and 9,197,436 common shares underlying the Series A Convertible Preferred Stock as of December 31, 2012 and March 31, 2012, respectively. In addition to the conversion rights described above, the certificate of designation for the Series A Convertible Preferred Stock provides that the holder of the series A preferred stock or its affiliates will not be entitled to convert the Series A Convertible Preferred Stock into shares of common stock or exercise warrants to the extent that such conversion or exercise would result in beneficial ownership by the investor and its affiliates of more than 4.9% of the shares of common stock outstanding after such exercise or conversion. This provision cannot be amended. No dividends are payable with respect to the Series A Convertible Preferred Stock and no dividends are payable on common stock while Series A Convertible Preferred Stock is outstanding. The common stock will not be redeemed while preferred stock is outstanding. The holders of the Series A Convertible Preferred Stock have no voting rights. However, so long as any shares of Series A Convertible Preferred Stock are outstanding, the Company shall not, without the affirmative approval of the holders of 75% of the outstanding shares of Series A Convertible Preferred Stock then outstanding, (a) alter or change adversely the powers, preferences or rights given to the Series A Convertible Preferred Stock, (b) authorize or create any class of stock ranking as to dividends or distribution of assets upon liquidation senior to or otherwise pari passu with the Series A Convertible Preferred Stock, or any of preferred stock possessing greater voting rights or the right to convert at a more favorable price than the Series A Convertible Preferred Stock, (c) amend its certificate of incorporation or other charter documents in breach of any of the provisions hereof, (d) increase the authorized number of shares of Series A Convertible Preferred Stock, or (e) enter into any agreement with respect to the foregoing. Upon any liquidation the Company is required to pay $0.285 for each share of Series A Convertible Preferred Stock. The payment will be made before any payment to holders of any junior securities and after payment to holders of securities that are senior to the Series A Convertible Preferred Stock. Also, under the terms of the purchase agreement, the investor has the right of first refusal in the event that the Company seeks to raise additional funds through a private placement of securities, other than exempt issuances. The percentage of shares that investor may acquire is based on the ratio of shares held by the investor plus the number of shares issuable upon conversion of Series A Convertible Preferred Stock owned by the investor to the total of such shares. On August 14, 2009, our Board adopted a resolution authorizing and directing that the designated shares of Series A Convertible Preferred Stock be increased from 9,000,000 to 9,890,980. During the nine months ended December 31, 2012 and 2011, 1,197,984 and1,553,000 shares of Series A Convertible Preferred Stock were converted into 1,565,999 and 2,030,072 shares of common stock, respectively. The Company had 5,837,998 and 7,035,982 shares of Series A Convertible Preferred Stock outstanding at December 31, 2012 and March 31, 2012, respectively. Common Stock Purchase Warrants On February 15, 2011, the Company entered into a contract with a third party pursuant to which the Company issued two-year warrants to purchase 100,000 shares of common stock at an exercise price of $1.65 per share. Using the Black-Scholes options pricing formula assuming a risk free rate of 0.30%, volatility of 79%, a term of one year, and the price of the common stock on February 15, 2011 of $1.65 per share, the value of the warrant was calculated at $0.51 per share issuable upon exercise of the warrant, or a total of $51,428. Since the warrant permitted delivery of unregistered shares, the Company has the control in settling the contract by issuing equity. The cost of warrants was charged to selling, general and administrative. At December 31, 2012 and March 31, 2012 there were 100,000 warrants issued and outstanding. 14 Common Stock The Company had 90,000,000 authorized common shares at December 31 and March 31, 2012.The Company had 19,558,176 and 17,992,177 shares of common stock outstanding at December 31, 2012 and March 31, 2012, respectively. For the nine months ended December 31, 2012, the Company issued 1,565,999 shares of common stock in connection with Series A Convertible Preferred Stock conversions. NOTE 13 - STOCK BASED COMPENSATION In 2006, the directors adopted, and the stockholders approved, the 2006 long-term incentive plan, or the Plan, covering 1,000,000 shares of common stock. On August 5, 2010, the Plan was amended to increase the maximum number of shares of common stock that may be issued to an aggregate of 3,000,000 shares. On September 15, 2011, the directors adopted and the shareholders approved an amendment to increase the maximum number of shares of common stock that may be issued to an aggregate of 3,300,000 shares. The Plan provides for the grant of incentive and non-qualified options, stock grants, stock appreciation rights and other equity-based incentives to employees, including officers, and consultants. The Plan is to be administered by a committee of not less than two directors each of whom is to be an independent director. In the absence of a committee, the Plan is administered by the Board of Directors. Independent directors are not eligible for discretionary options. Pursuant to the Plan, each newly elected independent director receives at the time of his election, a five-year option to purchase 50,000 shares of common stock at the market price on the date of his or her election.In addition, the Plan provides for the annual grant of an option to purchase 10,000 shares of common stock on July 1st of each year following the third anniversary of the date of his or her first election. On April 26, 2012, the Company granted stock options to an employee to purchase 50,000 shares of common stock at an exercise price of $0.70 per share, the fair market value on the date of grant. The options will vest in equal amounts over three years on the anniversary of the grant date. On July 2, 2012, the Company granted stock options to certain current board directors to purchase 20,000 shares of common stock at an exercise price of $0.61 per share, the fair market value on the date of grant. Fifty percent of the options will vest after six months, and fifty percent will vest after eighteen months. On December 5, 2012, the Company granted stock options to a newly appointed board director to purchase 50,000 shares of common stock at an exercise price of $1.02 per share, the fair market value on the date of grant. Sixty percent of the options will vested immediately, and twenty percent will vest after twelve and twenty four months, respectively. The fair market value is estimated using the Black-Scholes option-pricing model based on the closing stock prices at the grant date and the weighted average assumptions specific to the underlying options. Expected volatility assumptions are based on the historical volatility of our common stock. The risk-free interest rate was selected based upon the five-year U.S. Treasury yields. The Company uses the simplified method for all grants to estimate the expected term of the option. We assume that stock options will be exercised evenly over the period from vesting until the awards expire. As such, the assumed period for each vesting tranche is computed separately and then averaged together to determine the expected term for the award. Because of our limited stock option exercise activity we did not rely on our historical exercise data. The assumptions utilized for option grants during the nine months ended December 31, 2012 ranged from 103.5% to 106.1% for volatility, a risk free interest rate from 0.061% to 0.083%, and expected term of approximately six years.At December 31, 2012, there were 418,506 shares of common stock were available for grant under the Plan. The following table summarizes activity for the nine months ended December 31, 2012: Number Of Options Weighted Average Exercise Price Aggregate Intrinsic Value Weighted Average Remaining Contractual Life (in years) Outstanding at 3/31/2012 $ $ Granted $ Forfeited ) $ Exercised $ Outstanding at 12/31/2012 $ $ Vested at 12/31/2012 or expected to vest $ $ Exercisable at 12/31/2012 $ $ 15 At December 31, 2012, there was $589,214 of total unrecognized compensation cost related to stock options. These costs are expected to be recognized over the next threeyears. The total fair value of shares vested during the nine months ended December 31, 2012 was $717,863. The following is a summary of the status of the Company’s stock options outstanding but not vested for the nine months ended December 31, 2012: Number of Options Weighted Average Exercise Price Outstanding at 3/31/2012 $ Granted $ Vested ) $ Forfeited ) $ Outstanding at 12/31/2012 $ NOTE 14 - CONCENTRATION OF CREDIT RISK AND MAJOR CUSTOMERS The Company maintains bank account balances, which, at times, may exceed insured limits. The Company has not experienced any losses with these accounts and believes that it is not exposed to any significant credit risk on cash. AtDecember 31, 2012, there were accounts receivable balances outstanding from six customers comprising 83% of the total receivables balance; the largest balance from a single customer represented 27% of our receivables balance, while the smallest balance from a single customer making up this group was 8%. The following table sets forth information as to accounts receivable from customers who accounted for more than 10% of our accounts receivable balance as of: December 31, 2012 March 31, 2012 Customer Dollars Percent Dollars Percent A $ 27 % $ 9 % B $ 13 % $ 15 % C $ 13 % $ 4 % D $ 12 % $ 11 % E $ 11
